Citation Nr: 1429214	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  13-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for lung cancer (claimed as status-post bronchoalveolar adenocarcinoma of the lung with a right upper lobectomy).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran had active military service from December 1965 to October 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Health Administration Center in Winston-Salem, North Carolina.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  


REMAND

In March 2013, the Veteran filed a VA Form 9 (substantive appeal) in which he waived his right to appear for a Board hearing in support of his claims.  However, he has since submitted a written statement indicating that he does wish to testify via videoconference before a Veterans Law Judge.  See VA Form 21-4138 (statement in support of claim) received at the Board on May, 7, 2014.  

Accordingly, to ensure that the Veteran is afforded due process in connection with his appeal, he should be scheduled for a videoconference hearing on remand.  See 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at his local RO.  Provide the Veteran and his representative (the North Carolina Division of Veterans Affairs) with advance written notice of the date, time, and location of the hearing.

Then, after the Veteran testifies or, in the alternative, withdraws his hearing request or fails to report for scheduled proceeding, return his claims file to the Board in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


